Confidential Treatment has been requested for portions of this exhibit. The copy filed herewith omits the information subject to the confidentiality request.Omissions are designated as “***”. A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. Exhibit License And Distribution Agreement By And Between NovaDel Pharma Inc. And ecr pharmaceuticals company, inc. Dated As Of November 12, 2009 TABLE OF CONTENTS PAGE ARTICLE 1 DEFINITIONS 1 ARTICLE 2 LICENSES 6 2.1 Licenses to ECR 6 2.2 Sublicensing 6 2.3 No Implied Licenses 7 2.4 Retained Rights 7 2.5 Patent Challenge 7 2.6 Trademarks 8 2.7 Rights in Bankruptcy 8 ARTICLE 3 COMMERCIALIZATION and DISTRIBUTION 9 3.1 Overview and Diligence 9 3.2 Commercialization Plans and Reports 9 3.3 Overall Commercialization Expenses and Responsibilities 9 3.4 Restrictions 9 3.5 ECR’s Obligations 10 3.6 Product Changes 11 3.7 Recalls and Withdrawals 11 3.8 Co-Promotion Option 11 3.9 Manufacturing 11 3.10 NovaDel Obligations 12 ARTICLE 4 FINANCIAL TERMS 13 4.1 Upfront Payment 13 4.2 Performance Payments 13 4.3 Generic Competition 13 4.4 Sublicense Payments 14 4.5 Performance Milestone 14 4.6 Payment Method 14 4.7 Payment Schedules; Reports 14 4.8 Records Retention; Audit 14 -i- TABLE OF CONTENTS (continued) PAGE ARTICLE 5 CONFIDENTIALITY 15 5.1 Confidential Information 15 5.2 Publicity; Filing of this Agreement 16 5.3 Use of Names 17 5.4 Confidentiality of this Agreement 17 5.5 Survival 17 ARTICLE 6 OWNERSHIP OF INTELLECTUAL PROPERTY AND PATENT RIGHTS 17 6.1 Ownership of Intellectual Property 17 6.2 Patent Prosecution and Maintenance 18 6.3 Infringement by Third Parties 18 6.4 Infringement of Third Party Rights 19 ARTICLE 7 REPRESENTATIONS AND WARRANTIES 19 7.1 Representations, Warranties and Covenants 19 7.2 Limitation on Representations or Warranties 22 7.3 Disclaimer of Warranty 22 7.4 Limitation of Liability 23 ARTICLE 8 INDEMNIFICATION; INSURANCE 23 8.1 Indemnification 23 8.2 Notice of Claim 23 8.3 Control of Defense 24 8.4 Right to Participate in Defense 24 8.5 Settlement 24 8.6 Cooperation 25 8.7 Insurance 25 ARTICLE 9 TERM AND TERMINATION 25 9.1 Term 25 9.2 Events of Default; Termination 25 9.3 Effects of Termination 26 9.4 Accrued Rights 28 ii TABLE OF CONTENTS (continued) PAGE 9.5 Non-Disturbance 28 9.6 Survival 28 ARTICLE 10 DISPUTE RESOLUTION 29 10.1 Disputes 29 10.2 Litigation 29 10.3 Injunctive Relief 29 10.4 Governing Law 29 ARTICLE 11 MISCELLANEOUS 29 11.1 Entire Agreement; Amendment 29 11.2 Force Majeure 29 11.3 Notices 30 11.4 Independent Contractors 30 11.5 Maintenance of Records 31 11.6 No Strict Construction 31 11.7 Assignment 31 11.8 Costs 31 11.9 Counterparts 31 11.10 Further Actions 31 11.11 Severability 31 11.12 Headings 31 11.13 No Waiver 32 iii LICENSE AND DISTRIBUTION AGREEMENT THIS LICENSE AND DISTRIBUTION AGREEMENT (this “Agreement”) is dated as of November 12, 2009 (the “Effective Date”) by and between NovaDel Pharma Inc., a Delaware corporation having a principal place of business at 25 Minneakoning Road, Flemington, New Jersey 08822 (“NovaDel”), and ECR Pharmaceuticals Company, Inc.(“ECR”), a wholly owned subsidiary of HiTech Pharmacal Co., Inc.(“HiTech”), having a principal place of business at 3969 Deep Rock Road, Richmond, Virginia, 23233.NovaDel and ECR are sometimes referred to herein individually as a “Party” and collectively as the “Parties”. RECITALS WHEREAS, NovaDel is the owner of the NovaDel Technology and desires to grant ECR the right to use the NovaDel Technology to Commercialize and Manufacture Zolpimist®; and WHEREAS, ECR desires to obtain from NovaDel the right to use the NovaDel Technology to Commercialize and Manufacture Zolpimist®. NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants contained herein, the Parties, intending to be legally bound, agree as follows: ARTICLE 1 DEFINITIONS The following terms shall have the following meanings as used in this Agreement: 1.1“Affiliate” means a Person that controls, is controlled by or is under common control with a
